Citation Nr: 1220863	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  03-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 21, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from February 21, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The December 2001 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective March 19, 2001.

In March 2005, the Board remanded this case for further evidentiary development.  Thereafter, in November 2007, the Board denied a rating in excess of 30 percent for PTSD prior to February 21, 2006, and granted a 50 percent rating, effective February 21, 2006.  
 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court granted a Joint Motion for Remand on the issues of entitlement to an initial rating in excess of 30 percent prior to February 21, 2006, and to a rating in excess of 50 percent thereafter.

The Board remanded this case for further evidentiary development in February 2010.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In April 2012, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

For the period prior to February 21, 2006, the competent evidence of record demonstrates that the Veteran's symptoms of PTSD have been moderate in degree, and that this disability has resulted in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent from March 19, 2001, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January 2003 and March 2005 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case was last adjudicated in August 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post service VA treatment records, private treatment records, VA examination reports, and a private physician's report.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, a VA examination was conducted and a March 2010 letter asked to Veteran to provide information concerning his treatment providers.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Joint Motion for Remand

Before addressing the merits of the Veteran's claims, the Board must discuss the two bases for the February 2009 Joint Motion for Remand.  

First, the Joint Motion objects to what it perceives as the Board's acceptance of the findings of a June 2001 VA examination report over those of what it refers to as a "May 2001 ... VA examination report[]."  It finds a remand is necessary for the Board to "adequately explain its reliance on the June 2001 examination which diagnosed depressive disorder rather than PTSD which was diagnosed in the May 2001 report in finding that the Appellant's service-connected PTSD more nearly approximated a 30 percent disability rating."  

Initially, the Board incidentally notes that the May 2001 record is not actually a VA examination report for compensation and pension purposes.  Rather, it expressly describes itself as a PTSD evaluation that was performed at the Veteran's request.  

Furthermore, the Board's reliance upon, among other evidence, a VA examination report diagnosing depressive disorder rather than PTSD had no impact on which disability symptoms it considered in assigning the 30 percent disability rating.  Both the May 2001 medical record and the June 2001 VA examination report diagnose a single psychiatric disability, and both presumably attribute all of the Veteran's symptoms of psychiatric disability to that one diagnosis.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The November 2007 Board decision followed this principle in that it does not differentiate between various symptoms of psychiatric disability in its assignment of a disability rating. 

The Joint Motion also states that the June 2001 VA examiner "made no indication that he had reviewed the claims file."  The Board observes, however, that the May 2001 medical record does not indicate the evaluating psychologist reviewed the claims file, either.  The Board therefore does not consider the probative value of the June 2001 report to be diminished in comparison to the May 2001 record based on a lack of affirmative indication that the claims folder was reviewed by the VA examiner.  

The Board further observes that its November 2007 decision does not, either expressly or implicitly, actually rely upon the June 2001 examination report over the May 2001 medical record.  Both records are discussed in the Board's decision, and symptomatology that was observed at each appointment was discussed when determining the proper disability rating to assign.  When viewed in the context of the record as a whole, the May 2001 and June 2001 records demonstrate similar levels of impairment that most nearly approximate the same disability rating.  The Board will discuss what disability rating is justified by these records below. 

Second, the Joint Motion directs the Board to consider whether a September 2002 letter from the Appellant's supervisor would justify the assignment of an effective date prior to February 21, 2006, for the 50 percent PTSD rating.  This second issue is rendered moot by the Board's decision, below, to grant a 50 percent rating effective March 19, 2001, and need not be further addressed.  

III.  Increased rating for the period prior to February 21, 2006

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the Veteran is currently in receipt of a 30 percent rating for PTSD from March 19, 2001, through February 20, 2006, and a 50 percent rating from February 21, 2006.  These rating have been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

The November 2007 Board decision found that a rating in excess of 30 percent was not warranted prior to February 21, 2006.  That decision discussed the Veteran's pertinent symptomatology in great detail and will be summarized herein.  

During the period prior to February 21, 2006, the medical evidence shows that the Veteran was employed full-time in the customer relations department of Staples and that he had a photography business in which he did weddings and portraits.  The Veteran reported some difficulty dealing with angry customers at work on the phone, but he had maintained full time employment in a customer service position that removed him from phone interaction with customers.  

A September 2002 statement from the Veteran's employer noted that the veteran had been an employee of the customer relations department at Staples since August 1999.  The employer noted that the veteran had reported directly to him for two years and that he held the position of a senior customer relations specialist.  It was noted that the veteran's vast experience and knowledge with customer service presented him with the opportunity of advancement into a management role, but that he declined the position due to the amount of stress he felt the position carried.  The employer stated that in the same year, the veteran had tried to find and interview for another position outside customer relations due to the high stress and burnout he was feeling with interacting with customers on the phone.  The employer reported that in order to retain the veteran, a position removing him from phone interaction with customers was initiated and that he was now responsible for handling e-mails for the customer relations department.  

The medical evidence revealed no evidence of a thought disorder or abnormal speech, weekly panic attacks, or impaired judgment.  There was evidence of somewhat restricted affect.  The evidence did reflect depression, anxiety, and mild memory loss.  GAF scores (60 in May 2001 and 65 in June 2001) reflected mild to moderate symptomatology.  His mood was reported as either irritable and angry or depressed, passive, and withdrawn.  He also reported weekly crying spells, many feelings of sadness, and feelings of hopelessness in regards to relationships.  

He had been married for 27 years, but his marriage broke up because he and his wife grew apart.  He also cited a lack of intimacy and said that he did not communicate his feelings to his wife.  He had not had a relationship since his marriage ended.  He had regular contact with his children and grandchildren.  It was repeatedly noted that the Veteran tended to isolate himself.  He did not like social events or large crowds.  He reported having no close friends and that he only socialized with Vietnam buddies.  He reported being unable to share his feelings and be close, and that he "shut down" around others.

Evidence that has recently been added to the record sheds additional light on the above evidence and supports the assignment of a 50 percent rating, effective March 19, 2001.  

Treatment records from his Vet Center therapy sessions reflect that the Veteran began receiving psychiatric treatment at the Vet Center in May 2009.  The first several appointment reports note that the Veteran reported social isolation, problems with anger management, and unresolved feelings over his failed marriage.  A July 2009 Vet Center treatment record notes that the Veteran was "beginning to show more emotion surrounding events from Viet Nam.  Seemingly more comfortable during sessions."  Another July 2009 record notes that the Veteran "opened up a bit & shed some tears today."  The ongoing psycho-social assessment notes that the Veteran "kept a lot bottled in - then exploded with anger" following his return from Vietnam.  He described himself as "withdrawn" and "really good [at] suppressing emotions & feelings."  He stated he "wasn't opening up."  A June 2010 letter from his Vet Center therapist states that the Veteran "has a problem trusting people."

An April 2012 private PTSD assessment notes that, "Since his return [from Vietnam], he struggled with intimacy and sharing his personal feelings."  This statement was corroborated by his ex-wife and children.  It was noted that the Veteran's "ability to interact with evaluators and therapists over time has been impacted by his ambivalence about discussing his PTSD symptoms.  He felt that he was building a trusting relationship with his therapist, ... but then she left and he is waiting to be reassigned.  He stated that after her recent departure from the VA he felt abandoned to some extent."  The examiner noted that the Veteran "tends to be quite withholding of information with those who are new to him.  Thus, the picture of his symptoms and level of functioning described by his outpatient therapist ... in her letter from 2010 is a more accurate picture of his level of symptoms and impairment at that time than a one time evaluation with a provider who was unfamiliar with him."  She also noted that "While he is willing to respond honestly to direct, specific questioning, his difficulties in volunteering any information, particularly when asked broad questions appears to have hampered others from fully appreciating the full severity, intensity and disabling nature of his PTSD symptoms." 

Upon consideration of the record, the Board finds that the level of impairment is more consistent with a 50 percent rating.  The evidence reflects that the Veteran had a somewhat restricted affect during this period.  The Veteran's social impairment, his difficulty in expressing his feelings with his family, and his declining a management position and getting reassigned to a position with less customer contact at work supports the conclusion that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  

The Board also finds, however, that a rating in excess of 50 percent is not warranted at any time prior to February 21, 2006.  In addition to the above, evidence from this period includes the February 2006 VA examination report.  

The February 2006 VA psychiatric examination report notes the Veteran having missed about five days from work due to medical problems in the last year.  He reported seeing his two grown children and his grandchildren frequently on weekends.  Since his divorce, he had had very little interest in attempting to form another intimate relationship.  He watched television and did some photography in his spare time, and he sometimes went to Florida for several weeks in the winter.  On examination, the Veteran was cooperative with a very flat affect and a somewhat depressed mood.  There was no evidence of a thought disorder.  He denied delusions, hallucinations, ideas of reference, and suicidal or homicidal ideation.  He reported being able to maintain his activities of daily living.  He was oriented in all spheres and managed his own financial affairs.  He felt his short-term memory was somewhat diminished in that he found himself being forgetful, especially at work.  The Veteran's rate and flow of speech were within normal limits.  He reported having a panic attack that lasted between three and four minutes during the 2004 Fourth of July holiday after hearing some firecrackers.  The Veteran did not report any other panic attacks and stated he had been able to go to fireworks displays at other times and had enjoyed them.  He reported feeling depressed and that he had a negative outlook much of the time.  

The Veteran reported continuing to have dreams about a friend who was killed in Vietnam, and that he thought about Vietnam all of the time, particularly about friends he lost there.  He was a member of a Vietnam group that would meet about every three months and had a yearly reunion, but that he otherwise had very few close friends.  The Veteran reported he found himself reacting to helicopter noises, and he also had intrusive memories of Vietnam when smelling aviation fuel.  He reported getting irritable at work, but he was usually able to keep it to himself.  He felt his PTSD symptoms had worsened somewhat since his 2001 examination, particularly in terms of work, an inability to tolerate intimacy, and with his depression.  The examiner diagnosed PTSD, chronic and of moderate degree, and major depression without psychotic features.  A GAF score of 50 was assigned.  The examiner noted that the Veteran had moderate social isolation, PTSD symptoms, and stress at work.  

As stated above, the Board finds that a rating in excess of 50 percent is not warranted at any time prior to June 21, 2006.  The Veteran's reported job difficulties, while they undoubtedly interfered with his ability to perform some of his duties, are contemplated by the 50 percent criteria of "occupational ... impairment with reduced reliability and productivity."  While the Veteran was moved from telephone customer service to e-mail interaction with customers, he was still able to maintain this employment during the period in question.  He was also able to interact with customers as a wedding and portrait photographer during this period.  Although irritability was reported during this period, there is no evidence showing any violence.  Indeed, the Veteran's ex-wife reported to the April 2012 psychiatrist interviewer that the Veteran was not a violent man.  Although the Veteran reported that he tended to isolate himself, he did note that he met with Vietnam buddies every 3 months and attended a reunion once a year.  Thus, while difficulty in establishing and maintaining effective relationships is shown, an inability to do so is not.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations 
regarding the severity of his PTSD during the period prior to February 21, 2006.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 50 percent rating being assigned during this period. 

The Board acknowledges that the Veteran's representative recently argued that the Veteran should be awarded a 100 percent schedular rating since the March 2001 date of claim, arguing that the Veteran suffered from total occupational and social impairment during the entire period of the claim.  The representative argued that records documented "frequent panic attacks and flashbacks, rage issues, and an inability to maintain a job," as well as "completely nonexistent relationships in the past 13 years."  The representative also suggests that the Veteran was terminated from his job.  However, the record shows the Veteran was employed in customer service at Staples since August 1999 until he retired in 2007 or 2008.  Further, his employer was apparently happy with his performance at some point during his employment as he was offered a promotion (although the Veteran declined to accept it).  Such clearly does not establish an "inability" to hold a job as the representative contends.  In addition, the evidence notes the Veteran had his own photography business and would take pictures at events such as weddings.  Moreover, while the Veteran was noted to isolate himself, the records for the period prior to June 21, 2006 reflect that he did socialize with family members and with other Vietnam veterans several times a year.  As for "frequent panic attacks," the 2006 VA examiner noted the Veteran reported experiencing a panic attack during fireworks in July 2004 and had a panic attack that lasted 3 or 4 minutes.  However the examiner noted "he does not report any other panic attacks and states that he has been able to go to firework displayed at other times and has enjoyed them."

Importantly, the medical evidence dated during the period in question reflects symptoms generally being reported as moderate, and GAF scores were listed as 60 and 65 in 2001, and 50 in 2006.  None of the medical evidence during that period suggests total occupational and social impairment.  Not even the private opinion dated in April 2012, which accompanied the representative's brief, provides an opinion that the Veteran had total social and occupational impairment since 2001.  Rather, that psychiatrist determined that Veteran was "disabled and unemployable" since at least December 2007, when he left his last job.  Accordingly, the representative's argument for a 100 percent schedular rating is unsupported and contradicted by the evidence of record. 

In summary, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 50 percent evaluation being assigned for the period of the claim from March 19, 2001 through February 20, 2006, and does not more nearly approximate the criteria for an even higher schedular evaluation at any time during this period for the reasons outlined above.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while there is some indication that the Veteran's PTSD impacted his employment, the rating criteria reasonably describe the Veteran's disability levels and symptomatology from his PTSD, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected PTSD on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ('[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.').  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 50 percent disability rating, but no higher, for PTSD is granted from March 19, 2001, through February 20, 2006, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Board finds that additional development is necessary with respect to the claim for an evaluation in excess of 50 percent for PTSD from February 21, 2006.  Additionally, a claim for a TDIU, as due to service-connected PTSD, has been raised by the record during the course of the current appeal.  Specifically, as noted in an April 2012 statement from the Veteran's representative, the April 2012 private psychiatric assessment characterizes the Veteran as having been unemployable since at least December 2007 due to his severe psychiatric symptomatology.  This report indicates that the Veteran retired from his job because of an inability to interact with customers and coworkers.  

In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of an increased rating claim.  As such, the claim for a TDIU may be considered by the Board in tandem with his claim for a higher disability rating for PTSD.  See id.  However, the Board observes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  On remand, the RO/AMC should provide appropriate VCAA notice and request that the appropriate TDIU form be completed.

Additionally, the Board notes there is some discrepancy in the record as to when the Veteran retired and whether he continued his photography business after he retired from Staples.  In this regard, the private psychiatrist noted the Veteran retired in December 2007.  However, during the 2010 VA examination, the Veteran reported that he retired in 2008 due to eligibility based on age or duration of work.  The Board notes the Veteran turned 62 in November 2007.  Additionally, a February 2010 VA progress report notes the Veteran's occupation as "own photography business and works at Staples." (Emphasis added).  While the use of the present tense to describe the Veteran's occupation at Staples may simply be a typographical error, other records suggest the Veteran may have been doing wedding photography as late as September 2009.  In this regard, August and September 2009 treatment reports from the Vet Center indicate the Veteran was discussing his PTSD and how that correlates to his career and photography work, and later noting that he was concerned about his well being during the winter months because the last wedding was that weekend.  

Further, a February 2010 progress note reflects the Veteran reporting restful sleep of 7 to 8 hours, and that he had friends that were going to Weight Watchers; this information is somewhat inconsistent with information provided to the March 2010 VA examiner and the April 2012 private physician.  Finally, the February 2010 report noted that the Veteran volunteered at a homeless shelter to help with isolation.  Such evidence also somewhat conflicts with the reports of significant social isolation being reported to the March 2010 VA examiner and the private physician in 2012.  Accordingly, treatment records from the Vet Center dating since July 2009, and VA treatment records dating since February 2010 should be obtained.

In addition, relevant employment information concerning a TDIU claim has not been obtained.  As noted above, the evidence reflects the Veteran maintained a photography business in addition to his full-time employment.  The Veteran's representative appears to allege marginal employment with respect to the Veteran's employment at Staples, and it is unclear whether the Veteran's photography work constitutes a substantially gainful occupation.  Thus, the question as to whether his employment constitutes gainful employment versus marginal employment is crucial to the claim.  On remand, the Veteran should report his annual income from Staples for the years he worked since 2001 and provide the date he last worked at Staples in any capacity.  He should also report his annual income from his photography business for each year from 2007 to the present.  Exact figures are not necessary, but if the income from employment being reported is less than $11,000 (the approximate poverty threshold) during any of the years from 2001 to the present, the Veteran should be asked to submit proof, such as a tax return, to show the earned income during the particular year.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information, including for his photography business.

2.  Ask the Veteran should report his annual income from Staples for the years he worked since 2001 and provide the date he last worked at Staples in any capacity.  He should also report his annual income from his photography business for each year from 2007 to the present.  Exact figures are not necessary, but if there is income from Staples or his photography business that is less than $11,000 per year during any of the years from 2001 to the present, the Veteran should be asked to submit proof, such as a tax return for that year, to show the actual earned income.  

3.  Request treatment records from the Worcester Vet Center dating since July 2009, and request VA treatment records dating since February 2010 from the Bedford VA Medical Center.  In addition, the Veteran should be asked if he receives treatment from any private providers for his PTSD, and if so, he should be asked to complete the appropriate authorization form so such records can be requested.  If any requested records are not available, the Veteran and his representative should be notified of such.

4.  After the above has been completed to the extent possible, conduct any additional development deemed necessary and adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims, if necessary, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


